—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant’s waiver of the right to appeal was ineffective. Unlike in People v Callahan (80 NY2d 273, 283), there is a sufficient basis in the record for concluding that defendant’s waiver of the right to appeal was knowing, intelligent and voluntary (see, People v Hidalgo, 91 NY2d 733, 736). We also reject the contention that the plea was not knowingly, voluntarily and intelligently made. The record establishes that defendant was aware of the range of sentencing, and thus County Court did not abuse its discretion in denying defendant’s motion to *949vacate the plea. Finally, the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Kirk, J. — Attempted Murder, 2nd Degree.) Present — Pigott, Jr., P. J., Green, Wisner, Scudder and Kehoe, JJ.